Order reversed on the law, without costs, and motion granted except as to those parts of the paragraph in the answer numbered fourth, occurring before the words “ that in June, 1935, defendant came to a point,” and also except those parts of the first and second sentences in the paragraph in the answer numbered fifth occurring before the words in the respective sentences “ as appears from the proceedings of the Children’s Court,” and otherwise denied, without costs. Memorandum: In our opinion the orders of the Children’s Court of Oneida county are in no wise res adjudícala and allegations in conflict with this view must, therefore, be stricken out. While the other allegations in the answer, particularly those in paragraph 4, which are sought to be stricken out, are matters admissible under the general denial, still they are of the same general character as other allegations in the paragraph to which the plaintiff addresses no motion. We, therefore, conclude that these allegations may remain in the pleading. All concur. (The order denies a motion to strike out allegations in defendant’s answer, in an action for separation.) Present ■ — ■ Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.